Community Strategy to reduce CO2 emissions from passenger cars and light-commercial vehicles (debate)
The next item is the report by Chris Davies, on behalf of the Committee on the Environment, Public Health and Food Safety, on the Community strategy to reduce CO2 emissions from passenger cars and light commercial vehicles.
rapporteur. - Madam President, let me start with an accusatory question to the Commissioner. Some of us have pointed out repeatedly over the years that the car makers were failing to comply with the terms of the voluntary agreement to reduce emissions. So, why is it that, some five years after this first became evident, we still do not have legislation before us requiring the manufacturers to meet the agreed targets, because with each month of delay it becomes harder to achieve the ambitions which were originally possible?
This sets the framework for today's debate. Average emissions from new cars stand now at a little less than 160 g of CO2 per kilometre - a long way adrift from the target of 140 g by 2008. Therefore, it is not surprising that Members here want car makers to be punished for breaking their commitment. Yet the fact is that the manufacturers have broken no laws and, however much we may wish it were otherwise, the level of emissions is where it is.
The Commission has announced that it wants to stick to the medium-term target setting that voluntary agreement of 120 g by 2012, but says that 10 g of this will now be achieved by complementary measures. I call this a political fudge: it has reduced the clarity of the target and encouraged some manufacturers to think that they can use biofuels as a means of avoiding significant design changes.
But, given where we are, are the target and the timetable set by the Commission still appropriate, because, of late, the reduction in average emissions has been hardly more than 1 g a year? The Commission suggests that this should instantly be transformed into 5 g a year. Well, that can be achieved - and the technology exists to do it - but at what cost?
Emission reductions must be made a priority for car makers, but they have to be achieved at the lowest possible expense. That means giving industry specific targets and sufficient time to make the changes. These improvements may increase the price of new cars but, then, reduced emissions mean improved fuel economy, so those who buy the cars will save money as they drive them. Get it right and we can take action which will be good for the environment, good for the consumer and good for the future of car making.
There is a debate in this Parliament about whether, in a pre-legislative report of this kind, environmentalists should be pressing to send a strong signal to the Commission to be tough, or whether we should try to be realistic in framing measures which might actually be those that end up close to the final form at the end of the day. That is why I am asking Parliament to break from the Commission position and recommend that the target for average emissions from new cars should be set not for 2012 but for 2015 and should be 125 g to be achieved by technical means alone.
By all means let us encourage the use of complementary measures to reduce emissions, but as an addition, not as a substitute, for these technical improvements. For those Members who say this is not sufficient, let me just say that next month we will be voting on the CARS 21 report and, in that, the recommendation is 135 g by 2015. We can end up voting for one thing this month and something else next month. If I can help bring together the different positions of the Committee on Industry, Research and Energy and of the Committee on Environment, Public Health and Food Safety, then I believe it will strengthen Parliament's position and influence.
I believe that manufacturers should be set absolutely clear targets with no room for wriggling. This report insists that failure to comply should result in the application of tough financial penalties. I propose an internal trading mechanism to give manufacturers maximum flexibility and give incentives to the makers of low-emission vehicles. But, ultimately, it is the penalty regime that matters and that, I suspect, will test the Commission's resolve.
Equally important is the need to set long-term targets to reduce emissions to below 100 g by 2020. Given sufficient time, and an absolute requirement, I have no doubt that manufactures can achieve reductions of nearly 40% over the next 13 years.
Finally, let me just touch upon the way in which cars are promoted. The manufacturers always claim that they respond to consumer demand, but I do not believe this. I believe they shape consumer demand. Studies have shown that a very high proportion of advertising expenditure goes towards the promotion of cars on the basis of power and size and speed.
The car industry is supposed to be drawing up a voluntary code of advertising conduct but we have had our fingers burnt through voluntary codes and any such measure should be regarded with suspicion. It is time that advertisements give consumers more details of the fuel economy and emission performance of the vehicles on sale. This information should be upfront and not buried away in the small print. We need to encourage car makers to compete on the basis that their cars are safe and stylish and environmentally-friendly.
Let me finish with these remarks. Europe's car makers produce fine vehicles. The technical expertise of the companies themselves is much to be admired, but for too long they have ignored the contribution their products are making to the threat posed by climate change. For the sake of the planet, for the good of an industry that needs to stay at the cutting edge of world-class technology, it is time now for law-makers to steer them firmly in a greener direction.
Member of the Commission. - (EL) Madam President, road transport, along with the other sectors of the economy, must contribute to efforts to reduce CO2 emissions in a bid to achieve the Kyoto Protocol targets and our future commitments for 2020 and beyond.
Road transport is the second highest source of greenhouse gas emissions in the EU. Passenger cars alone are responsible for 12% of the EU's total emissions. It is worth noting that while total emissions in the EU of the 27 Member States fell by nearly 8% in the period between 1990 and 2005, emissions from road transport increased over the same time period by 25%. Here I should remind you that from 1995 the Commission set the target of 120 grammes, and the car industry was aware of it. Let me also remind you that there was a voluntary agreement on achieving a reduction of CO2 emissions to 140 gr per km by 2008. The Commission realised that this target would not be met by the car industry and the industry itself admitted this. As a natural consequence, the European Commission carried out a re-examination last February of the Community strategy for the reduction of CO2 emissions by new cars, with mandatory legislation based on an integrated approach through which the European aim of reducing emissions by new cars to 120 gr. by 2012 would be met.
Dealing with the problem of CO2 emissions from cars is also expected to contribute to the hoped-for reinforced EU energy protection, by reducing our dependence on imported fossil fuels. This, of course, will lead to a reduction in consumer expenditure on fuel.
Madam President, I am pleased to note that your report approves of our initiative in putting forward a legislative framework to reduce CO2 emissions by cars, and I thank the rapporteur, Mr Davies, for his efforts, as well as Mrs Harms and Mr Bulfon from the Committee on Industry, Research and Energy, and the Committee on the Internal Market and Consumer Protection respectively, for their suggestions on the subject.
The report sets out ambitious targets for the reduction of CO2 and stresses that greater and more long-term progress will be needed. The challenge is now to transform this political support into practical action.
The draft report proposes various important areas of work are, two of which I should like to comment on.
Firstly, your report points to the legitimate need of the car industry to have a time limit to be able to adjust smoothly to the new legislative arrangements. Of course, as I have said before, this reduction strategy dates back to 1995. Last month at the Frankfurt Motor Show, it was clear that the European car industry had made a significant response to the challenge of our new proposal. Within a short period of time car manufacturers have managed to put forward economically affordable technical solutions, which are significantly fuel-efficient. I am absolutely convinced that with our revised strategy and the imminent legislative framework we will offer car manufacturers equal terms of competition. Environmental performance will be the motivation, not competition based merely on car size or engine capacity. We can already see the first results. Now that petrol prices are reaching record highs, we must waste no opportunity in setting ambitious targets for the reduction of CO2 emissions in the European car industry. That will act as a strong incentive for innovation and renewal; it will also allow for major exports to emerging countries, where there is a great demand for fuel-efficient cars.
Secondly, your report points to the need for certain important parameters to take into account in future legislation, such as those determined by social impact and affordable prices for consumers. Of course, fair treatment for all sides is very important. I want to stress that we firmly intend to propose legislation to assess the situation of all car manufacturers and avoid any unjustifiable distortion of competition. The overall target will be apportioned between car manufacturers in a sustainable and socially just manner. The integrated approach that we are proposing will help the sector to prepare for the challenges ahead and will avoid an unfair burden on specific enterprises or on the sector as a whole.
These preliminary comments conclude what I have to say. Thank you for your attention.
draftsman of the opinion of the Committee on Industry, Research and Energy. - (DE) Madam President, Commissioner, may I say to Mr Davies that we should recall clearly why we have to discuss stringent binding emission limits. The reason is that, following a voluntary agreement concluded between the Commission and the car industry more than ten years ago, the latter has knowingly and wilfully failed to meet its targets. The present situation, as we know, is not down to bad luck or an unforeseeable turn of events but to decisions taken by the senior management of manufacturing groups.
For that reason, Mr Davies, I am somewhat stunned at the clear message you have now sent through your amendments - which I saw for the first time today, although they may have existed for longer - that, in spite of what was decided in the Environment Committee, you no longer have any interest in exerting pressure on the innovative potential and innovative power of the car industry in Europe
My opinion is that we can only achieve Europe's climate targets through the strict limits that were originally proposed by the Commission. It is also my opinion - and you rightly addressed this point, Mr Dimas - that we shall not be able to obtain security of energy supply for our transport needs unless we ensure without delay that cars become more efficient, because we cannot stand by and watch as oil that is valuable and hard to come by continues to be squandered on our roads.
The third point, to which the Committee on Industry, whose opinion I drafted, attaches such great importance is the need to ensure at long last that the knowledge and ability of engineers and developers in the car industry are brought into play, and that these good engineers are not further stifled by misguided management policies. I am firmly convinced that nothing but efficient, climate-friendly and affordable but stylish cars would be on the market within a very short time and that those who are easing the pressure for innovation today by setting what are truly very soft time limits for achieving reduction targets, Mr Davies, will bear responsibility if the European car industry proves uncompetitive in the long run and if jobs are lost in car manufacturing in Europe.
It goes without saying that the global car market will change out of all recognition - assuming we accept the underlying premises of our climate policy and our UN climate policy - and that those who are now applying the brakes to the process of reducing emission limits will then bear responsibility for the car industry in Europe going to the dogs and for a situation in which we ourselves no longer take our own climate policy seriously.
draftsman of the opinion of the Committee on the Internal Market and Consumer Protection. - (DE) Madam President, I acknowledge the car as a universal means of transport, and I acknowledge the contribution of the car industry to the prosperity of Europeans. I do not, however, believe in the car as a fetish. For that reason it is incomprehensible to me that manufacturers should design cars to travel at speeds in excess of 125 miles per hour.
Building efficient, environment-friendly cars is a necessity, given all the evidence of climate change. In addition, Europe is duty-bound to set a good example to the booming emerging markets. It is ultimately the consumer's choice that will determine which cars are driven in the years to come. This is why I argued in the Committee on the Internal Market and Consumer Protection for transparent and more easily understandable information on the emission ratings of vehicles. I call on the Commission to take this report as the starting point for the presentation of an ambitious legislative proposal and to act quickly.
on behalf of the PPE-DE Group. - Madam President, can I first of all thank Mr Davies very much indeed for all the work that he has put into this report, and for his extremely constructive cooperation. I am happy, on behalf of my Group, to endorse the target of 125 g by 2015 that Mr Davies has outlined. It is a target which, I think, is extremely environmentally ambitious, but it is also achievable by what is a very successful European industry employing hundreds of thousands of people, and we must ensure that it remains a successful European industry. I am convinced that those European car manufacturers will continue to produce some of the most environmentally friendly cars in the world, and these new targets - which, we should never forget, are the tightest in the world - will help them to achieve even cleaner cars in the future.
But the missing link in this debate is, of course, that of consumer demand. We must make sure that consumers are demanding cleaner, more environmentally friendly cars, and, there, the Member States themselves have a very important role to play through their tax systems, which is, rightly, a matter for them. They can, however, considerably affect consumer demand by introducing the correct environmentally friendly taxation schemes.
We also, in my view, need contributions to CO2 reduction from all of the related sectors: from the oil companies, from the biofuel producers, from the tyre manufacturers etc., all of whom have a contribution to make and can help us to achieve our ambitious targets.
I have also tabled some amendments to water down what I think are some very prescriptive requirements on advertisers, which Mr Davies has included in his report. I think they are grossly disproportionate to the problem, and I am sure that, given sufficient opportunity, the manufacturers and the advertisers can come up with a binding voluntary code which would be equally effective.
I have also tabled - jointly with Mr Davies - an amendment to recognise the contribution of small-volume manufacturers who do not have a huge product range with which to average out the emissions requirements. I hope the Commission will take those into account when formulating the legislation.
on behalf of the PSE Group. - (FR) Ladies and gentlemen, Madam President, Commissioner, this is a matter of urgency, as we all know. Al Gore, who rang the alarm bell, has been awarded the Nobel Prize, and it is time for the European Union to stop talking and to act, because this is not a new issue. There was a voluntary agreement entered into by car manufacturers to achieve average emissions of 140g of CO2 per kilometre by 2008, and that agreement was not kept. I would remind you that the European Parliament itself fixed the target of 120g by 2005 or 2010 at the latest. There is no justification today for backing away from those targets. So what we need is an ambitious, unambiguous and binding directive and it needs to set targets in two stages.
First, in the short term, we need a target of 120g of CO2 for new cars and a 10g reduction to be achieved through complementary measures. We need to move swiftly, however, and we therefore support the vote in the Committee on the Environment for the target to be achieved in 2012, with binding steps from 2009 onwards so that by 2012 the target will be met in full for all vehicles.
As the second stage, we believe it is essential to set targets of 95g for 2020 and 70g for 2025, with an intermediary deadline in 2016 to ensure that we are on track. We therefore support the ambitious roadmap prepared by the Committee on the Environment because we think it succeeds in setting clearly visible standards, while at the same time confronting us with the technology gap that we need to overcome in order to meet our Kyoto Protocol commitments. Yes, of course, it is going to be expensive and there will have to be negotiation about the price of new vehicles. The first thing to note is that not all cars and not all manufacturers achieved the same effectiveness under the voluntary agreement.
Yes, we do need to favour small cars over large cars and we need to come up with tax measures, new practices and even bans in some cases, particularly in built-up areas, to prevent large vehicles, including 4x4s, from polluting our towns and cities all day long and producing huge quantities of CO2. This question is particularly important because the bigger the vehicles that manufacturers produce, the bigger their profit margins. We therefore need to guide the market in such a way that manufacturers producing smaller, less polluting vehicles can be more profitable than those producing big high-polluting cars and, as well as setting standards, we expect the Commission to propose strategies for moving in that direction.
The last point I should like to stress is the importance of proper information for vehicle purchasers to help them pick their way through this minefield, and specifically we need to get rid of misleading advertising. That is why my group has tabled an amendment requiring a labelling system for all cars, based on an A-G format for energy efficiency, so that all consumers can make an active choice in favour of the environment.
on behalf of the ALDE Group. - (DE) Madam President, when it comes to discussing CO2 emissions, we are very quick to talk about cars, simply because the way to a person's guilty conscience is through their car. That is why Mrs Harms, the Greens and many environmental organisations are particularly keen to talk about cars.
We are faced with a broken voluntary pledge - no doubt about that - and we therefore need regulation. We have no alternative. What you came here and told us, Mrs Harms, about the voluntary commitment being deliberately and strategically torpedoed by the car industry seems rather far-fetched to me. Let me just remind you that a market comprises not only suppliers of products but also those who demand them. We ourselves help to create demand too, and shortly, when we are driven home by the car service, we shall be using those very cars that do not meet the targets to which the car makers committed themselves.
I should like to see an initiative from the Greens. If your intentions are honourable, please now make sure that the small cars which meet next year's voluntary target are ordered for Parliament. In future legislation, it is imperative for us to ensure that the desired reductions stand up to cost-benefit analysis. The Stern report which you and the Greens like to quote, Mrs Harms, calculates that, of 13 potential CO2-reduction measures, those targeting cars at the very top of the price range are actually the least effective. Anyone making political demands for stringent emission limits and more efficient cars must recognise that the development and production cycle in the car industry takes five to seven years. It is by failing to recognise that, Mrs Harms, that we put jobs at risk, not by recognising it.
I am therefore pleased that our rapporteur has done just this by saying that it is unrealistic to set any deadline before 2015. Tomorrow Parliament will vote in favour of one of the options on the table, and it must be said that, whatever it is, whatever year is designated and whatever average value is set, it will still be more stringent and ambitious than any other regime in the world. We should not lose sight of that. There is an extremely fine line between carrot and stick for our car industry, and at the end of the day we must take great care to ensure that we really do export the best products and not perhaps our industry.
on behalf of the Verts/ALE Group. - Madam President, I think this is the right moment to inform the outside world about what this Callanan-Davies deal is. So, what is it? It is delaying action from 2012 to 2015. We have calculated the CO2 impact: 125 g in 2015 is worse than 130 g in 2012. And the second part of the deal is exemptions for small-volume producers. That is 300 000 cars a year, so that is not 'small volumes'.
I think that what we are voting on this week, Mr Davies' initiatives, are from a Green Liberal climate hero who has become a climate Judas. It is really incredible: instead of using the possible centre-left majority in this House for 120 g in 2012, siding with reactionary Tories to help the car industry in Europe to win time - that is really not the way forward.
on behalf of the GUE/NGL Group. - (NL) Mr President, in the past few months my fellow Members and I have met a great many representatives of the motor industry. I do not think there has ever been so much lobbying over a report. The industry has used every possible argument to prevent measures limiting CO2 emissions or at any rate to delay them. It seems that they have won over many of my fellow Members, including the rapporteur, although fortunately the Committee on the Environment, Public Health and Food Safety was fully aware of its task.
Let me be clear: the motor industry is entirely responsible for this Commission proposal. Attempts to agree on voluntary regulation were a miserable failure. It seems that only compulsory standards are effective. I find complaints that it all has to be done so quickly quite hypocritical, because the industry has known for years that these measures had to come. The environment has to be cared for now, with drastic measures. We have to do that, for ourselves and for future generations.
I am therefore urging a vote against Amendment 42, tabled by Mr Callanan and Mr Davies. The amendment increases the maximum amount of CO2 and postpones the agreed date of 2012 to 2015. That gives commercial interests priority over the environment and we absolutely cannot allow that. What is Mr Davies trying to do to us?
Madam President, on behalf of my colleagues in the Committee on the Internal Market and Consumer Protection, I would like to thank Mr Davies for the way he has approached this, particularly his willingness to listen, and for a number of innovative approaches that we see in his report. I also want to thank our rapporteur, Mr Bulfon, and to thank Mr Davies for adopting a number of our proposals in his report.
We have heard a lot of debate and discussion this evening about the car industry missing targets and about how we are going to move forward. But I would like to echo what the Commissioner said and use the word 'incentive'. This programme, and to meet the programme that Mr Davies has set out, is going to need billions and billions of euros of investment in new products and is going to tie up immense resources in engineering and product development.
(Objections)
I see my Green colleagues already shaking their heads; they seem to think that the technology is there, that overnight we can change a fundamental industry in that direction. This is entirely unrealistic - where is the investment going to come from? It is going to come from the profits of the car companies. We need to sustain those profits so that they can reinvest them. This demand here will be the biggest change and turnaround we have ever seen in a major industry. Let us just remember that. Let us not just sit here and make unrealistic demands. This is a practical approach.
But, colleagues, let me remind you - and I refuse to accept this sort of crowing - I am absolutely not a lobbyist for the car industry. I have argued for a long time that we need to set demanding targets. We are moving towards a legislative approach for the first time. But you should be listening as well. And let me just make this other point. Ideas about complementary measures and other things: what we are talking about here is a complete change in the way that people approach transport and motoring. These new vehicles will come on the market over a long period of time. But actually the complementary measures we are talking about - the consumer measures, the consumer information - those are the real incentives that we need to bring in. I am sorry to overrun, Madam President, but you will admit I was interrupted by some colleagues in an entirely unnecessary way.
(DE) Madam President, Commissioner, this report, which Chris Davies has drawn up on the initiative of the Environment Committee, should signal to the Commission that the European Parliament is serious about reducing CO2 emissions. When I see the amendments on the table, I start to wonder about that.
There are three points we should bear in mind. Firstly, from 1 January 2012, new cars in Europe must not emit more than 120g of CO2 per kilometre. We should not tamper with that date or the emission limit. In 1998 the car industry made a voluntary commitment to reduce CO2-emission levels in its new vehicles. In the light of news reports about the continuing advance of climate change, I see no reason at all for us to interfere with the deadline or the ceiling.
Secondly, future legislation must spell out clearly that the CO2 emissions of all cars must be reduced. Large cars must make a greater contribution, but smaller cars must contribute too, so that we can achieve 120 grams by 2012.
My third point is that cars must remain affordable for people. I agree with the previous speaker on that. I come from a predominantly rural area, where people are dependent on cars to get them to their places of work. For this reason, future legislation must perform a balancing act to reconcile the needs of the environment with those of the economy.
What good are strict emission limits if people can no longer afford new cars and drive about in their ageing vehicles? It takes more than eight and a half years to renew the entire fleet of passenger cars on Europe's roads, and this must be in the back of our minds when we adopt new legislation. Future legislation on CO2 emissions from passenger cars should be guided by the need to guarantee better protection of the climate as well as affordable driving.
(HU) Thank you, Mr President. Ladies and gentlemen, I could begin like one of those old jokes: I have some good news and some bad news; which do you want to hear first?
I will start with the good news: the European Union is leading the battle to combat climate change; the 27 EU countries are now doing more than anywhere else in the world to halt climate change. Now for the bad news: if the thousands of scientists around the world are right, then even this is much too little. What then are we to do?
The answer leaves no room for doubt: we need a paradigm shift. It is to be commended that Mr Davies' report highlights a number of important elements. However, anyone who thinks that we will have solved anything by reducing carbon dioxide emissions from the ever-increasing number of vehicles we use to 120g or 95g is gravely mistaken.
In my opinion, we can and must vote in favour of this report, and at the same time we must compel vehicle manufacturers to produce smaller and more efficient engines. We must not stop there, however. The European Union must commit itself unequivocally to technological change in the transport sector too. Every means available must be used to promote research and development and innovation in this field, and we must stop providing any kind of support for conventional technologies.
Member States must borrow the best solutions from each other as soon as possible to provide manufacturers and consumers with legal, economic and other incentives. Furthermore, while we are on the subject, I do not believe, for example, that biofuels are going provide the ultimate solution to our problems, especially not the current, first-generation biofuels. They do seem, however, to be a necessary step on the way towards alternative fuels, as are hydrogen and electric propulsion systems and many other systems that are not yet widely used or have yet to be devised. Let us help to foster these with the present vote and future legislation. Thank you very much.
Mr President, I will not comment on this new cosying up between the British Liberal Democrats and the Conservatives, as has been displayed by Mr Callanan and Mr Davies here tonight. Maybe it is the new leadership battle for the Lib-Dems that has been going on, since some of their new leaders even have lookalikes!
What I want to talk about is the importance of sticking with ambitious targets. I do not think industry can have been very surprised that the Commission talked about 2012 as a date for the targets or about the level of the target, because, of course, we know these have been mooted for many years.
Back in March, the EU leaders signed up to cut overall CO2 emissions by 20% by 2020. If we are going to get there, we need to bring forward legislation which helps us to get there. So, here we are at the very first hurdle towards that, and I do not think it is time now to fail in this European Parliament. People out there are watching. They want to know we are serious about tackling climate change.
Of course we have to work with industry, and Mr Davies talks about punishing industry. Nobody wants to punish industry because the car industry, as Mr Harbour has just said, is a major European industry; it is a major employer and we have to work with them because only they can deliver these changes that we need to see.
So we need to work with them and we need to listen and I think what we need beyond everything else is a long-term project which everybody has signed up to so that everybody knows where we are going and everybody can try to get there.
Finally, on labelling and advertising. We need a clear system, a green car labelling system, that every consumer can understand, just as they understand, when they buy white goods, how those white goods work. The white goods manufacturers of inefficient goods have actually seen their products fall off the market. We need to see the same for cars and I hope we can work together with industry to get a green labelling system that everybody understands.
(ET) So far our climate policy has focused principally on the energy sector. Aviation is the next sector which will be incorporated into the European Union's emissions trading system. Land transport, however, has a major influence on climate change and the Davies report is a thoroughly welcome initiative. The car industry needs clear, long-term targets for reducing the level of CO2 emissions in exhaust gases and I support Mr Davies' approach whereby long-term limits will be established for CO2 emissions, for example for 2020 or 2025.
The car industry has had plenty of time to reduce the level of CO2 emissions. We should not accept continued procrastination: the technological solutions already exist. Similarly, I hope that Parliament will support the amendment I tabled to the Committee on the Environment, Public Health and Food Security, under which the car industry would have to reduce CO2 in exhaust emissions to 120g/km by 2012.
(PL) Mr President, I would like to congratulate the rapporteur on the report. When discussing the whole issue of the Community's strategy to reduce CO2 emissions, it should be remembered that, in Europe alone, two million people are employed in the automotive industry, and another 10 million jobs are linked to this sector. This industry represents 3.5% of European GDP. The export value is EUR 33.5 billion and, what is no less significant, each year motor taxes generate EUR 365 billion for Member States.
The Community's strategy to reduce CO2 emissions will be successful only if it is thought through properly and provides sufficient time for producers to develop appropriate technological solutions. I am in favour of introducing an appropriate transition period because the production cycle in the automotive industry is complex and needs a long time to adapt. It would seem therefore that the best date for the introduction of the regulations would be 2015, also because the Euro 6 Regulation will come into force in that year. I also think that there should be an integrated approach to CO2 emissions. Research studies have indicated that to achieve the objective of 120g/km just through improvements in automotive technology will result in an increase of around EUR 3 600 in the average price of a car, which may result in many brands of cars becoming less accessible to the average EU citizen.
For this reason, basing CO2 emissions exclusively on engine technology is the most expensive solution. One could achieve the 120g level by introducing additional solutions, such as introducing biofuels to a greater degree than at present, as well as by introducing additional solutions in vehicles, such as signals to change gears or low resistance tyres.
(NL) Mr President, road transport is a major source of pollution. In 2005 transport, cars and lorries, accounted for 27% of total emissions of greenhouse gases. If we want to tackle climate change, we cannot ignore the motor sector. Unless action is taken, emissions will increase, not fall.
Unfortunately the motor industry has failed to take the initiative. Years ago, motor manufacturers themselves made a commitment to reduce emissions. The industry has built better and safer cars in the past few years. A great deal of progress has been made, but unfortunately engine efficiency has been sadly neglected.
The target of 140g in 2008 will therefore not be achieved, certainly not on a voluntary basis. Legislation is unfortunately not enough to achieve efficiency. Legislation must be aimed at achieving an average emission of 120g in 2012, not in 2015. A long-term target of 80g per kilometre is needed because we have set an ambitious goal for 2020 and that must also be reflected in the motor industry.
(NL) Mr President, Commissioner, ladies and gentlemen, private cars are responsible for 12% of all CO2 emissions. We all know that. It is clear that that sector has to make a major effort to achieve the agreed standards for 2020. It is also clear that we have to be ambitious and set the bar high.
It is clear, too, that car manufacturers will not be able to do that alone. An integrated approach is needed; they should not have to take sole responsibility. Flanking measures therefore have to be taken. Better air conditioning, better roads and a change in driver behaviour - in other words, all of us. The sector deserves support from the government because the motor industry employs a large number of people, directly or indirectly.
First of all, I am therefore appealing to national governments to modify their motor taxes as a matter of urgency, so that consumers switch to environmentally friendly cars of their own accord. Secondly, I appeal to the Commissioner, the Commission and Europe to conduct an assessment of the 2009 multiannual budget in order to invest even more research funding in new research technologies for low CO2 cars. I know you recently announced an ambitious programme to invest EUR 500 million in hydrogen technology. Of course that is fantastic, but it is medium-term. Obviously solutions have to be found for the new engine technology in the short term as well.
I am sure that, whether it is by 2012 or a little later, smart car manufacturers will reach the goal of 120g much more quickly than planned. Simply because - and I do not want to be naïve - the market demands it. In that sense the context has changed completely in the past couple of years. It is therefore important that we approve the compromise proposals by Mr Callanan on marketing and advertising, because they are transparent. It is a question of giving consumers clear information.
Member of the Commission. - Mr President, I would like to start by expressing my appreciation for the quality of this evening's debate. I would like to comment, time permitting, on three of the issues you have addressed.
Regarding the ambitious level of the strategy, the Commission has proposed its strategy on the basis of a thorough impact assessment. We have analysed the various options of a level to reduce CO2 emissions from cars, taking into account measurability, monitorability and accountability.
On this basis we have proposed to deliver the 120 g of CO2 per kilometre objective through an integrated approach. One hundred and thirty grams will be delivered through passenger car technology and ten additional grams will be provided through complementary measures, including fuel efficiency targets for light commercial vehicles and an increased use of biofuels.
This approach towards achieving the 120 g target is, in our view, the most cost-effective combination of options, and we will thus propose legislation accordingly.
Secondly, the legislative framework implementing the integrated approach will be the central pillar of our revised strategy, but it is not the only one. As underlined in your report, finding ways to encourage consumer demand for fuel-efficient cars will enable us significantly to reduce their environmental impact, along with the fuel bill of drivers in the European Union.
In the context of the review in the Car Labelling Directive, we will take into account the recommendations made by Parliament in the field of consumer information.
Thirdly, the Commission agrees that a longer-term strategy should be considered, in order to provide predictability to car makers. We will thus consider the potential for progress beyond 2012, and the 120 g objective, on the basis of an impact assessment. In this context, the Commission will take into account the recommendations made by Parliament concerning future emission targets.
I believe I have addressed some of the main concerns that have been voiced, and I hope that Plenary will adopt a resolution which strongly supports the approach proposed by the Commission.
The debate is closed.
The vote will take place on Wednesday, 24 October.